Pee Curiam.
Morgan D. Lawrie, the husband of respondent, was in the employ of the prosecutor as a brakeman on a shifting engine in the yards of the prosecutor at Atlantic City, on August 1st, 1920, and while so employed was struck by a train of respondent and killed. At the time, respondent’s decedent was engaged in switching, breaking up and reassembling a train of ears that had made a trip from Camden to Atlantic CRy, arriving at the latter place at ten-eighteen a. m.
Prosecutor’s railroad extends from Atlantic City to Camden, entirely within the State of New Jersey. Erom the terminal at Camden, passengers are carried by ferry to Philadelphia. Tickets are sold and passengers carried by means of ferry and railroad from Philadelphia, and other points outside of the State of New Jersey to Atlantic City. Passengers are also carried from Camden to Atlantic City by the same trains.
*268After the operation in which the respondent’s decident was engaged had been completed, the train so made np would have been moved into the passenger station to make its outbound trip, scheduled to commence at two-thirty p. m.
Respondent filed her petition for compensation under the Workmen’s Compensation act of.this state.
It is conceded that at the time of the happening, the prosecutor was engaged in interstate commerce, the train which collided with decedent being so engaged in transporting passengers and baggage. The question before the deputy commissioner, sitting and hearing the cause for the compensation bureau, and before the Court of Common Pleas, upon appeal, and likewise here, is, Was respondent’s decedent, at the time of the happening resulting in his death, engaged in intrastate commerce?
Both the deputy commissioner and the Court of Common Pleas held that he was, and we are of the same opinion, basing our conclusion upon the authorities cited 'and relied upon by the deputy commissioner, namely: Philadelphia, and Reading Railroad Co. v. Hancock, 353 U. S. 284; Moran v. Central Railroad, 245 Id. 629; Boyle v. Pennsylvania, Railroad, 228 Fed. Rep. 266; Illinois Central Railroad v. Behrens, 233 U. S. 473; Lehigh Valley Railroad Co. v. Barlow, 244 Id. 183; Minneapolis, and St. Louis Railroad v. Winters, 242 Id. 353; Pennsylvania Railroad v. Knox, 218 Fed. Rep. 748; Thomp. Emp. Liab. Act (3d ed.), § 22, p. 52.
What gave the train upon which decedent was working its interstate character at the time of its arrival at Atlantic City was not the cars and coaches, but the character of the trips of the passengers and baggage. When the train arrived at Atlantic City, its destination, and discharged its passengers and baggage, the cars lost their character as instrumentalities engaged in interstate commerce, and did not again resume such character or use unless or until they later actually became used in transporting passengers and baggage in an interstate journey.
The judgments below are affirmed, with costs.